Examiner’s Comments
Instant office action is in response to communication filed 2/25/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-25 are allowed

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “communicating, by the cloud service responsive to enrollment by a first tenant of a plurality of tenants, a tenant service key associated with the first tenant to a first server of the first tenant, the first server of the first tenant configured to communicate with a plurality of computing devices associated with respective users of the first tenant, the tenant service key used for granting the respective users of the first tenant access to the cloud service; receiving, by the cloud service from the first server, a first 

The closest art of record Gupta (US Pre-Grant Publication No: 2017/339156 A1) teaches “Security design and architecture for a multi-tenant Hadoop cluster are disclosed. In one embodiment, in a multi-tenant Hadoop cluster comprising a plurality of tenants and a plurality of applications, a method for identifying, naming, and creating a multi-tenant directory structure in a multi-tenant Hadoop cluster may include (1) identifying a plurality of groups for a directory structure selected from the group consisting of a superuser group, a plurality of tenant groups, and at least one application group; (2) creating an active directory for each of the groups; (3) adding each of a plurality of users to one of the plurality of tenant groups and the application group; (4) creating tenant directories and home 
Another art of record Funayama (US Pre-Grant Publication No: 20140044259-A1) teaches “A system for processing a job including one or a plurality of tasks, comprises: a management service server which manages a job generated by receiving the designation; and one or a plurality of task processing service servers which process one or a plurality of tasks forming the job, in order to execute processing based on the job, the management service server comprises: holding unit which holds, for each of the service servers, encryption information defining a method of encrypting and to decrypt a file corresponding to the job, and information which is used when generating a key for use in encryption and decryption; and specification unit which specifies, when receiving encryption information acquisition request, encryption information for a service server of a job corresponding to an encrypted file to be decrypted by the task processing service server.” but also does not teach the indicated subject matter above.
Another art of record Tovino (US Patent No:  9699167-B1) teaches “A method can include receiving a request from a requestor to a given resource, which requestor is registered to access a set of one or more resources. The request includes a ticket that includes signature data generated by an authenticating entity in response to authenticating the requestor. The signature data may be decrypted to provide a decrypted signature. The ticket may be validated in response to the request based on evaluating the decrypted signature. A response can be provided to the requestor based on the validation, and the response can grant the requestor access to the given resource if the validation determines the ticket to be authentic and authorized for the given resource or the response can deny the requestor access to the given resource if the validation determines to reject the ticket.” but also does not teach the indicated subject matter above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
	
	2732